 Case 1:20-cr-00103-TWT-LTW Document 187 Filed 06/02/21 Page 1 of 1




                                                               U.S. Department of Justice
                                                               United States Mars/ia/s Sen’ice
                                                               75 Ted Turner Drive S. W. Suite 1600
                                   “SI’                        Atlanta, GA 30303


                                                               June 2,2021
U.S. Marshal




Mr. MUHAMADOU KAMATEH
USMS# 07868-509
Case I :20-CR-103-003-TWT


Dear Mr. KAMATEH


Pursuant to the sentence you received in federal court in the Northern District of Georgia,
you are hereby directed to report to the following institution to begin service of your
federal sentence.
                       INSTITUTION:            USP McCreary SCP
                                               U.S. Penitentiary
                                               330 Federal Way
                                               Pine Knot, KY 42635

                      TELEPHONE NO.:          (606) 354-7000


                      REPORT DATE:            NOON, JULY 02, 2021

Any further inquiries should be directed to the institution at the telephone number listed
above.

                                              Respectfully,

                                              Michael Yeager
                                              United States Marshal



                                              Ronnie Virden
                                              Criminal Section
